Citation Nr: 0837159	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  02-05 278A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).  

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for schizophrenia.

4.  Entitlement to service connection for erectile 
dysfunction, including as secondary to right inguinal 
herniorrhaphy.  

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
dental caries (bone disease).

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of venereal disease and right epididymitis (claimed 
as inflammation of the testes).  

7.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a right inguinal herniorrhaphy.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from January 1957 to August 
1960.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of September 2001, November 2002 and 
October 2004 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  

The veteran testified in support of these claims at a 
videoconference hearing held before the undersigned Veterans 
Law Judge in June 2008.

The Board addresses the claims of entitlement to service 
connection for erectile dysfunction, including as secondary 
to right inguinal herniorrhaphy, and entitlement to an 
evaluation in excess of 10 percent for residuals of a right 
inguinal herniorrhaphy in the REMAND portion of the decision, 
below, and REMANDS these claims to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.

In a written statement received in June 2007, the veteran 
raises claims of entitlement to service connection for 
personality disorder and diabetes mellitus.  The Board refers 
this matter to the RO for appropriate action, including 
initial consideration.  


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to the claims being decided.

2.  GERD is not related to the veteran's active service.  

3.  Hypertension is not related to the veteran's active 
service and did not manifest to a compensable degree within a 
year of his discharge from active service.  

4.  Schizophrenia is not related to the veteran's active 
service and did not manifest to a compensable degree within a 
year of his discharge from active service.  

5.  In a decision dated January 1996, the RO last denied the 
veteran's claim of entitlement to service connection for bone 
disease (caries).  

6.  The RO notified the veteran of its January 1996 decision 
and of his appellate rights with regard thereto, but the 
veteran did not appeal the decision to the Board. 

7.  The evidence received since January 1996 is neither 
cumulative, nor redundant of the evidence previously of 
record, but by itself or when considered with the evidence 
previously of record, does not relate to an unestablished 
fact necessary to substantiate the claim for service 
connection for dental caries (claimed as bone disease) and 
does not raise a reasonable possibility of substantiating 
that claim.  

8.  In a rating decision dated October 1989, the RO denied 
the veteran's claim of entitlement to service connection for 
residuals of venereal disease.  

9.  In a rating decision dated July 1992, the RO denied the 
veteran's claims of entitlement to service connection for 
residuals of venereal disease and epididymitis.  

10.  The RO notified the veteran of its October 1989 and July 
1992 rating decisions and his appellate rights with regard 
thereto, but the veteran did not appeal the decisions to the 
Board. 

11.  The evidence received since October 1989 is neither 
cumulative, nor redundant of the evidence previously of 
record, but by itself or when considered with the evidence 
previously of record, does not relate to an unestablished 
fact necessary to substantiate the claim for service 
connection for residuals of venereal disease and does not 
raise a reasonable possibility of substantiating that claim.  

12.  The evidence received since July 1992 is neither 
cumulative, nor redundant of the evidence previously of 
record, but by itself or when considered with the evidence 
previously of record, does not relate to an unestablished 
fact necessary to substantiate the claim for service 
connection for right epididymitis and does not raise a 
reasonable possibility of substantiating that claim.  


CONCLUSIONS OF LAW

1.  GERD was not incurred in or aggravated by active service.  
38 U.S.C.A. 
§§ 1131, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2007). 

2.  Hypertension was not incurred in or aggravated by active 
service and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2007). 

3.  Schizophrenia was not incurred in or aggravated by active 
service and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2007). 

4.  The January 1996 decision, in which the RO last denied 
the veteran's claim of entitlement to service connection for 
bone disease (caries), is final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1995).

5.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for dental 
caries (bone disease).  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

6.  The October 1989 rating decision, in which the RO denied 
the veteran's claim of entitlement to service connection for 
residuals of venereal disease, is final.  38 U.S.C. § 4005(c) 
(West 1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1989).

7.  The July 1992 rating decision, in which the RO denied the 
veteran's claim of entitlement to service connection for 
right epididymitis, is final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1991).

8.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for residuals of 
venereal disease and right epididymitis (claimed as 
inflammation of the testes).  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) 
(2007); see also 73 Fed. Reg. 23,353, 23,356 (Apr. 30, 2008) 
(to be codified at 38 C.F.R. § 3.159).  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to the claims 
being decided such that the Board's decision to proceed in 
adjudicating these claims does not prejudice the veteran in 
the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993). 

A.  Duty to Notify

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II, 18 Vet. 
App. 112, 119-20 (2004)).  Where notice was not mandated at 
the time of the initial RO decision, it is not error to 
provide remedial notice after such decision.  Id. at 122-24. 

In March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; 
(2) existence of disability; (3) a connection between service 
and disability; (4) degree of disability; and (5) effective 
date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 484 (2006).  The Court further held that notice 
under the VCAA must inform the claimant that, if the RO 
grants his service connection claim, it will then assign such 
an award a disability rating and an effective date.  Such 
notice must explain how in determines the appropriate 
disability rating and effective date to assign the award.  
Id. at 486.

On March 31, 2006, the Court held that, with regard to claims 
to reopen, VA must inform the claimant of the evidence and 
information necessary to reopen the claim and of the evidence 
and information necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  
Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  The Court 
explained that in notifying the claimant of what evidence 
would be considered new and material, VA should look at the 
basis for the denial in the prior decision and identify the 
evidence that would substantiate the element(s) of a service 
connection claim found lacking in the previous denial.  Id.

In this case, the RO provided the veteran VCAA notice on the 
claims being decided by letters dated April 2004 and August 
2007, the first sent before initially deciding those claims 
in a rating decision dated October 2004.  The timing of such 
notice reflects compliance with the requirements of the law 
as found by the Court in Pelegrini II.

The content of such notice also reflects compliance with 
pertinent regulatory provisions and case law, noted above.  
In the letters, the RO acknowledged the claims being decided, 
informed the veteran of the evidence necessary to support 
those claims, identified the type of evidence that would best 
do so, notified him of VA's duty to assist and indicated that 
it was developing his claims pursuant to that duty.  In 
discussing the veteran's claims to reopen, the RO identified 
the bases of the RO's last denials of those claims.  The RO 
also provided the veteran all necessary information on 
disability ratings and effective dates.  The RO identified 
the evidence it had received in support of the veteran's 
claims and the evidence it was responsible for securing.  The 
RO noted that it would make reasonable efforts to assist the 
veteran in obtaining all outstanding evidence provided he 
identified the source(s) thereof, but that, ultimately, it 
was the veteran's responsibility to ensure VA's receipt of 
all requested evidence.  The RO advised the veteran to sign 
the enclosed forms authorizing the release of his treatment 
records if he wished VA to obtain them on his behalf.  The RO 
also advised the veteran to send to VA all requested 
evidence.  

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of claims being decided.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  First, the RO 
endeavored to secure and associate with the claims file all 
evidence the veteran identified as being pertinent to the 
claims being decided, including service medical and personnel 
records, post-service VA and private treatment records, and 
information from the Social Security Administration (SSA).  
In written statements dated August 2007, October 2007 and 
March 2008, the veteran indicated that he had no other 
information or evidence to give to VA to substantiate his 
claims.

Second, the RO conducted medical inquiry in an effort to 
substantiate the veteran's claim for service connection for 
schizophrenia by affording the veteran a VA psychiatric 
examination, during which a VA examiner addressed the 
presence of all psychiatric symptomatology and the etiology 
of the veteran's psychiatric disability.  The RO did not 
afford the veteran VA examinations in support of the 
veteran's claims for service connection for GERD and 
hypertension.  However, given that there is no evidence in 
the claims file of an in-service incident, injury or disease 
to which these conditions could be related, such examinations 
are not mandated by law.  38 U.S.C.A. § 5103A(d) (West 2002). 

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant.  



II.  Analysis of Claims

A.  Claims for Service Connection

The veteran claims entitlement to service connection for 
GERD, hypertension and schizophrenia.  According to written 
statements he submitted during the course of this appeal and 
his hearing testimony, presented in June 2008, he initially 
manifested these conditions in service.  Initially, the 
veteran indicated that he did not receive treatment for GERD 
during active service.  Subsequently, however, he indicated 
that he saw a corpsman for this condition in service and 
continued to receive treatment for it following his discharge 
from service.  The veteran asserts that he began having 
problems with schizophrenia, including nightmares and 
abnormal thoughts, following his in-service hernia operation 
and that, three years after discharge, a physician first 
diagnosed him with hypertension. 

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for hypertension and 
psychoses if the veteran served continuously for 90 days or 
more during a period of war or during peacetime after 
December 31, 1946, one of these conditions became manifest to 
a degree of 10 percent within one year from the date of 
discharge, and there is no evidence of record establishing 
otherwise.  38 U.S.C.A. §§ 1101(3), 1112(a), 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307(a)(1)-(3), 3.309(a) (2007).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury. 
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

1.  GERD

Post-service VA and private treatment records confirm that 
the 
vet
era
n 
cur
ren
tly
has GERD.  The question is thus whether this disability is 
rel
ate
d 
to 
the 
vet
era
n's
active service. 

As previously indicated, in this case, the veteran had active 
service from January 1957 to August 1960.  Contrary to the 
veteran's recent testimony, his service medical records 
reflect that, during this time period, he did not seek 
treatment for gastroesophageal complaints and no medical 
professional diagnosed GERD.  On separation examination 
conducted in August 1960, an examiner noted a normal clinical 
evaluation of the veteran's abdomen and viscera and 
gastrointestinal system.  

Following discharge, for in excess of three decades, the 
veteran did not seek treatment for gastroesophageal 
complaints and no medical professional diagnosed GERD.  In 
1994, testing revealed that the veteran had gastroesophageal 
reflux, which physicians later attributed to GERD.  Since 
1994, the veteran has received regular treatment for this 
disability, but no medical professional has related the 
disability to the veteran's active service.  

As noted above, to prevail in a claim for service connection, 
a claimant must submit competent evidence establishing that 
he has a current disability resulting from service.  In this 
case, the veteran's assertions represent the only evidence of 
record establishing a link between the veteran's GERD and his 
period of active service.  Such assertions may not be 
considered competent evidence of a nexus, however, as the 
record does not reflect that the veteran possesses a 
recognized degree of medical knowledge to render an opinion 
on causation.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (holding that laypersons are not competent to offer 
medical opinions). 

In light of the foregoing, the Board finds that GERD is not 
related to the veteran's active service.  Based on this 
finding, the Board concludes that GERD was not incurred in or 
aggravated by service.  This claim is not in relative 
equipoise; therefore, the veteran may not be afforded the 
benefit of the doubt in the resolution thereof.  Rather, as a 
preponderance of the evidence is against the claim, it must 
be denied.

2.  Hypertension

Post-service VA and private treatment records also confirm 
tha
t 
the 
vet
era
n
currently has hypertension.  The question is thus whether 
thi
s 
dis
abi
lit
y 
is
related to the veteran's active service or manifested to a 
com
pen
sab
le 
deg
ree 
wit
hin
a year of the veteran's discharge therefrom. 

According to the veteran's service medical records, during 
active service, no medical professional diagnosed the veteran 
with hypertension.  On separation examination conducted in 
August 1960, the veteran had a blood pressure reading of 
120/72.  

Following discharge, the veteran received treatment for 
multiple disabilities.  During treatment visits dated from 
1984 to 1988, medical professionals consistently noted normal 
blood pressure readings.  Beginning in 1989, they noted 
elevated blood pressure readings, which eventually led to a 
diagnosis of hypertension.  

Again, the veteran's assertions, which may not be considered 
competent, represent the only evidence of record establishing 
a link between the veteran's hypertension and his period of 
active service, or indicating that this disability manifested 
within a year of his discharge from service.  In light of the 
foregoing, the Board finds that hypertension is not related 
to the veteran's service and did not manifest to a 
compensable degree within a year of the veteran's discharge 
therefrom.  Based on this finding, the Board concludes that 
hypertension was not incurred in or aggravated by service and 
may not be presumed to have been so incurred.  The claim for 
service connection for hypertension is not in relative 
equipoise; therefore, the veteran may not be afforded the 
benefit of the doubt in the resolution thereof.  Rather, as a 
preponderance of the evidence is against the claim, it must 
be denied.

3.  Schizophrenia

According to the veteran's service medical records, including 
a report of separation examination conducted in August 1960, 
during active service, the veteran did not report psychiatric 
complaints and was not diagnosed with schizophrenia.  

Following discharge, the veteran sought treatment for 
multiple medical complaints and underwent VA examinations.  
During treatment visits and examinations, however, no medical 
professional diagnosed schizophrenia.  Rather, they diagnosed 
schizoid traits, schizoid personality disorder, and 
depression with psychotic features.  The veteran's 
assertions, which may not be considered competent, represent 
the only evidence of record diagnosing schizophrenia.  

In light of the foregoing, the Board finds that the veteran 
does not currently have schizophrenia.  Based on this 
finding, the Board concludes that schizophrenia was not 
incurred in or aggravated by service.  The claim for service 
connection for schizophrenia is not in relative equipoise; 
therefore, the veteran may not be afforded the benefit of the 
doubt in the resolution thereof.  Rather, as a preponderance 
of the evidence is against the claim, it must be denied.

B.  Claims to Reopen

1.  Dental Caries (Claimed as Bone Disease)

The RO previously denied the veteran's claim of entitlement 
to service connection for bone disease (caries) in a rating 
decision dated November 1995 and, lastly, in a decision dated 
January 1996.  The RO denied the claim on the basis that 
there was no evidence in the record establishing a 
relationship between the disability and the veteran's service 
and no evidence showing treatment for, or a diagnosis of, the 
disability within a year of the veteran's discharge from 
service.  In deciding the claim, the RO considered the 
veteran's service medical records and post-service VA and 
private treatment records.  

The veteran notified the veteran of its decisions and his 
appellate rights with regard thereto, but the veteran did not 
appeal the decisions to the Board.  The January 1996 
decision, in which the RO last denied the veteran's claim of 
entitlement to service connection for bone disease (caries), 
is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1995).

The veteran attempted to reopen the previously denied claim 
of entitlement to service connection for dental caries 
(claimed as bone disease) by written statement received in 
February 2004.  A claim that is the subject of a prior final 
denial may be reopened if new and material evidence is 
received with respect to that claim.  Once a claim is 
reopened, the adjudicator must review it on a de novo basis, 
with consideration given to all of the evidence of record.  
38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 
273 (1996).  

For claims filed on or after August 29, 2001, as in this 
case, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative, nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. § 3.156(a) (2007)).   

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence 
associated with the claims file since the last final 
disallowance of the appellant's claim on any basis.  Evans, 9 
Vet. App. at 273.  This evidence is presumed credible for the 
purposes of reopening a appellant's claim, unless it is 
inherently false or untrue or, if it is in the nature of a 
statement or other assertion, it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992). 

The evidence that has been associated with the claims file 
since the RO's January 1996 rating decision includes service 
medical and personnel records, post-service VA and private 
treatment records, reports of VA examinations, information 
from SSA, the veteran's hearing testimony and written 
statements, and his representative's written statements.  

With the exception of the service medical and personnel 
records, which were already of record in January 1996, this 
evidence is new.  It was not previously submitted to agency 
decisionmakers and is neither cumulative, nor redundant of 
the evidence of record at the time of the last prior final 
denial.  This evidence is not material, however, because, by 
itself or when considered with the evidence previously of 
record, it does not relate to an unestablished fact necessary 
to substantiate the claim for service connection for dental 
caries (bone disease) and does not raise a reasonable 
possibility of substantiating that claim.  

Specifically, the veteran's and his representative's written 
statements and the veteran's hearing testimony reflect a 
belief that the veteran's missing teeth relate to his active 
service, during which he had various cavities filled.  
Allegedly, two years after his discharge from service, in the 
1960s, multiple teeth began to fall out secondary to bone 
disease.  Given that the veteran is not a medical 
professional with any medical training, these written and 
oral statements are insufficient to reopen this claim as they 
may not be considered competent evidence of a nexus.  Moray 
v. Brown, 5 Vet. App. 211 (1993).

The information from SSA does not mention the veteran's teeth 
or bone disease.  The treatment records and examination 
reports show that, since discharge, the veteran has sought 
treatment for, and undergone evaluations of, multiple medical 
conditions, rarely related to his teeth.  During treatment 
visits and examinations, no medical professional related 
dental caries, or the loss of the veteran's teeth from bone 
disease to the veteran's active service.  The lack of 
evidence of such a nexus formed the basis of the RO's 
previous denial of the veteran's claim for service connection 
for bone disease (dental caries).

In any event, as the RO informed the veteran in its October 
2004 rating decision and subsequently issued statement of the 
case and supplemental statements of the case, in the VA 
benefits system, dental disabilities are treated differently 
from medical disabilities.  Generally, treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease are not considered 
disabling conditions and, therefore, they may not be service 
connected except for the purpose of establishing entitlement 
to VA outpatient dental treatment as provided in 38 C.F.R. § 
17.161.  38 C.F.R. § 3.381(a) (2007).  In other words, in 
general, replaceable missing teeth are not considered a 
disability for purposes of VA compensation.

The exceptions to the general rule are listed under 38 C.F.R. 
§ 4.150 (2007), Diagnostic Codes 9900 through 9916.  
Specifically, under Diagnostic Code 9913, which governs 
ratings of "loss of teeth, due to loss of substance of body 
of maxilla or mandible without loss of continuity", certain 
missing teeth may be compensable for disability rating 
purposes.  38 C.F.R. § 4.150, Diagnostic Code 9913 (2007).  
These ratings apply only to bone loss through trauma or 
disease such as osteomyelitis, and not to the loss of the 
alveolar process as a result of periodontal disease, since 
such loss is not considered disabling."  38 C.F.R. § 4.150, 
Diagnostic Code 9913, Note (2007).

The new evidence, noted above, also does not establish the 
veteran's entitlement to outpatient treatment for the loss of 
the teeth under these criteria.  It does not reflect in-
service dental trauma or disease.

Having determined that new and material evidence has not been 
received, the Board may not reopen and must deny the 
veteran's claim of entitlement to service connection for 
dental caries (claimed as bone disease).  

2.  Residuals of Venereal Disease &
Right Epididymitis (Claimed as Inflammation of the Testes)

The RO previously denied the veteran's claim of entitlement 
to service connection for residuals of venereal disease in a 
rating decision dated October 1989.  The RO previously denied 
the veteran's claim of entitlement to service connection for 
right epididymitis in the same rating decision and a July 
1992 rating decision.  The RO denied these claims on the 
following bases: (1) The venereal disease for which the 
veteran was treated in service was acute and transitory; (2) 
There was no evidence that the epididymitis was related to 
the in-service acute episodes; and (3) There was no evidence 
in the record establishing that the disability was incurred 
in or aggravated by service, or was secondary to the 
veteran's hernia repair.  In deciding the claim, the RO 
considered the veteran's service medical records and post-
service VA and private treatment records.  

The veteran notified the veteran of its decisions and his 
appellate rights with regard thereto, but the veteran did not 
appeal the decisions to the Board.  The October 1989 decision 
is thus final.  38 U.S.C. § 4005(c) (West 1988); 38 C.F.R. 
§§ 3.104, 19.129, 19.192 (1989).  The July 1992 rating 
decision is thus also final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1991).

The veteran attempted to reopen the previously denied claims 
of entitlement to service connection for residuals of 
venereal disease and right epididymitis (claimed as 
inflammation of the testes) by written statement received in 
February 2004.  

The evidence that has been associated with the claims file 
since the RO's October 1989 rating decision includes service 
medical and personnel records, post-service VA and private 
treatment records, reports of VA examinations, information 
from SSA, the veteran's hearing testimony and written 
statements, and his representative's written statements.  The 
evidence that has been associated with the claims file since 
the RO's July 1992 rating decision is the same.

With the exception of the service medical and personnel 
records, which were already of record in October 1989 and 
July 1992, this evidence is new.  It was not previously 
submitted to agency decisionmakers and is neither cumulative, 
nor redundant of the evidence of record at the time of the 
last prior final denial.  This evidence is not material, 
however, because, by itself or when considered with the 
evidence previously of record, it does not relate to an 
unestablished fact necessary to substantiate the claim for 
service connection for residuals of venereal disease and 
right epididymitis (claimed as inflammation of the testes) 
and does not raise a reasonable possibility of substantiating 
that claim.  

Specifically, the veteran's and his representative's written 
statements and the veteran's hearing testimony reflect a 
belief that, although he received Penicillin for venereal 
disease in service, he still has residuals of such disease.  
Again, given that the veteran is not a medical professional 
with any medical training, these written and oral statements 
are insufficient to reopen this claim as they may not be 
considered competent evidence of a current disability.  Moray 
v. Brown, 5 Vet. App. 211 (1993).

The information from SSA does not mention the veteran's 
venereal disease or right epididymitis (claimed as 
inflammation of the testes).  The treatment records and 
examination reports mention a history of venereal disease and 
note that the veteran has right epididymitis, which 
physicians often discuss in the context of the veteran's 
hernia problems, but they do not diagnose residuals of the 
venereal disease, or relate the epididymitis to the venereal 
disease, the veteran's service, or any service-connected 
disability, including the hernia disability.  The lack of 
evidence of current residuals of venereal disease and a link 
between the epididymitis and service or a service-connected 
disability formed the bases of the RO's previous denials of 
the veteran's claim for service connection for venereal 
disease and right epididymitis (claimed as inflammation of 
the testes).

Having determined that new and material evidence has not been 
received, the Board may not reopen and must deny the 
veteran's claim of entitlement to service connection for 
venereal disease and right epididymitis (claimed as 
inflammation of the testes).  


ORDER

Service connection for GERD is denied.  

Service connection for hypertension is denied.

Service connection for schizophrenia is denied.

New and material evidence not having been received, the claim 
of entitlement to service connection for dental caries (bone 
disease) may not be reopened and is denied.

New and material evidence not having been received, the claim 
of entitlement to service connection for residuals of 
venereal disease and right epididymitis (claimed as 
inflammation of the testes) may not be reopened and is 
denied.  




REMAND

The veteran claims entitlement to service connection for 
erectile dysfunction, including as secondary to service-
connected residuals of a right inguinal herniorrhaphy, and 
entitlement to an evaluation in excess of 10 percent for 
residuals of a right inguinal herniorrhaphy.  Additional 
action is necessary before the Board decides these claims.

As previously indicated, the VCAA provides that VA must 
notify a claimant of the evidence necessary to substantiate 
his claim and assist him in obtaining and fully developing 
all of the evidence relevant to his claim.  In this case, 
with regard to the claims being remanded, VA has not yet 
provided the veteran adequate notice and assistance; 
therefore, to proceed in adjudicating these claims would 
prejudice the veteran in the disposition thereof.  Bernard v. 
Brown, 4 Vet. App. at 392-94. 

First, in January 2008, the Court held that, with regard to 
claims for increased compensation, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43 (2008). The Court further held 
that, if the Diagnostic Code (DC) under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  As 
well, the Court held that the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant DCs, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation, including competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  Id. 
at 43-44. 

In this case, during the course of this appeal, the RO 
provided the veteran VCAA notice on his claim for an 
increased evaluation, but given the Court's recent decision 
in Vazquez-Flores, such notice is inadequate.  It informed 
the veteran of the need to submit medical or lay evidence 
demonstrating a worsening in severity of his hernia 
disability.  It did not inform the veteran of the need to 
submit evidence describing the effect any worsening has on 
his employment and daily life.  Such notice also did not 
inform the veteran of the need to submit more specific 
evidence satisfying the criteria for an increased rating 
under the DCs pursuant to which his disability is rated.  
This type of notice is necessary in this case as the DCs 
under which the veteran's hernia disability is rated 
authorize increased evaluations based on specific criteria, 
rather than on a mere showing of a worsening of the 
disabilities and their effect upon his employment and daily 
life.  The veteran has not submitted any statements or taken 
any actions showing that he has actual knowledge of this 
requirement.  

Second, under 38 U.S.C.A. § 5103A, VA's duty to assist 
inc
lud
es 
pro
vid
ing 
a
claimant a medical examination or obtaining a medical opinion 
whe
n 
an
examination or opinion is necessary to make a decision on a 
cla
im.  
In 
thi
s 
cas
e, 
an
opinion in support of the veteran's claim for service 
con
nec
tio
n 
for 
ere
cti
le
dysfunction is necessary.  The record presently conflicts 
wit
h 
reg
ard 
to 
the 
eti
olo
gy
of this condition.  Two VA examiners ruled out a relationship 
bet
wee
n 
the 
ere
cti
le
dysfunction and the veteran's service-connected residuals of 
a 
rig
ht 
ing
uin
al
herniorrhaphy.  One of these VA examiners, however, indicated 
tha
t 
the 
con
dit
ion
might be secondary to depression, for which the veteran is 
now 
ser
vic
e 
con
nec
ted
.
Given this fact, another, more definitive opinion is needed 
add
res
sin
g 
any 
pos
sib
le
relationship between the erectile dysfunction and the 
vet
era
n's 
ser
vic
e-
con
nec
ted
depression. 

Based on the foregoing, this case is REMANDED for the 
fol
low
ing 
act
ion
:

1.  Provide the veteran VCAA notice 
pertaining to his claim for an increased 
evaluation, which satisfies the 
requirements of the Court's holding, 
noted above.  Such notice must inform the 
veteran of the need to submit evidence 
describing the effect any worsening in 
his hernia disability has on his 
employment and daily life and satisfying 
the specific criteria for an increased 
evaluation under the DCs pursuant to 
which this disability is rated.

2.  Forward the claims file to a VA 
physician for an opinion in support of 
the veteran's claim for service 
connection for erectile dysfunction.  
Forward the claims file to the physician 
for review of all pertinent documents in 
the claims file and ask the physician to 
confirm in his written report that he 
conducted such a review.  Based on that 
review, the physician should:

a) offer an opinion as to 
whether the veteran's erectile 
dysfunction is at least as 
likely as not related to the 
veteran's service-connected 
depression; and 

b) provide detailed rationale, 
with specific references to the 
record, for the opinion 
provided. 

3.  Readjudicate the claims being 
remanded.  Thereafter, if either benefit 
sought is not granted, provide the veteran 
and his representative a supplemental 
statement of the case and an opportunity 
to respond thereto.  

Subject to current appellate procedure, return this case to 
the Board for further consideration.  By this REMAND, the 
Board intimates no opinion as to the ultimate disposition of 
the claims being remanded.  No action is required of the 
veteran unless he receives further notice.  He does, however, 
have the right to submit additional evidence and argument on 
the remanded claims.  Kutscherousky v. West, 12 Vet. App. 
369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


